Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Gardner on February 25, 2022.
The application has been amended as follows: 
In the claims
1.(Currently Amended) A shunt system for a wellbore, the shunt system comprising: 
a first set of tubes defining a first plurality of fluid paths; 
a second set of tubes defining a second plurality of fluid paths, the second set of tubes comprising: 
at least one transport tube to receive a mixed slurry from a mixing chamber; and 
at least one packing tube directly coupled to the at least one transport tube to transport the mixed slurry from the at least one transport tube to an annulus between one or more sand screens and a wall of the wellbore; and 
the mixing chamber positioned between the first set of tubes and the second set of tubes to allow slurry from the first plurality of fluid paths to mix together prior to outputting the slurry to the second set of tubes, 


10. (Currently Amended) A mixing chamber for a shunt system for delivering slurry to sand screens, the mixing chamber comprising: 
a first inlet port for a first tube defining a first inlet fluid path; 
a second inlet port for a second tube defining a second inlet fluid path; 
a first outlet port for a third tube defining a first outlet fluid path; 
a second outlet port for a fourth tube defining a second outlet fluid path; and U.S. Patent Appl. No. 16/497,734 
a housing defining an area in which fluid from the first inlet fluid path and the second inlet fluid path is mixable prior to flowing through the first outlet port or the second outlet port to an annulus between one or more sand screens and a wall of a wellbore via one or more packing tubes directly couplable to a first transport tube or a second transport tube, the first transport tube couplable to the first outlet port for transporting the fluid from the housing to the one or more packing tubes, the second transport tube couplable to the second outlet port for transporting the fluid from the housing to the one or more packing tubes, 
wherein the mixing chamber is positionable external to the one or more sand screens.
17. (Currently Amended) A method comprising: 
pumping slurry through separate tubes to a mixing chamber; 
allowing the slurry from the separate tubes to mix in the mixing chamber that is external to one or more screens;

receiving the mixed slurry from the mixing chamber by one or more transport tubes, that are coupled to mixing chamber, of the one or more output tubes; and 
transporting the mixed slurry by one or more packing tubes of the one or more output tubes to an annulus between the one or more screens and a wall of a wellbore, the one or more packing tubes directly coupled to the one or more transport tubes for transporting the mixed slurry from the mixing chamber to the annulus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/Y.A/02/25/2022